PER CURIAM.
Plaintiffs and intervenors asked the trial judge to enjoin the Dallas County Commissioners Court from enforcing its order that allocated courtroom and library space in Dallas County. The trial court determined that the court order was inadequate, unreasonable, arbitrary, capricious and discriminatory. The trial court set aside the order of the commissioners court and substituted another order in its place. The court of appeals reversed the judgment of the trial court for reasons that appear in the opinion. 638 S.W.2d 218.
We refuse the applications for writ of error, no reversible error. Our refusal of the writs is not, however, to be regarded as a decision that a court in an appropriate case has no constitutional, statutory or inherent powers to require the commissioners court to furnish courtroom space essential to the administration of justice. Tex.R. Civ.P. 483.
ROBERTSON, J., not sitting.